While I concur in Judge Painter's opinion and in the judgment, my views on joinder in this case lie somewhere between that of my two colleagues.
In both State v. Lott59 and again in State v. Mills,60
the Ohio Supreme Court held, although not in the syllabus, that the state could use either the "other acts" test or the "simple and distinct" test to defeat a defense claim of prejudicial joinder. My problem in this case is that when all the claims and all the counts are combined, I do not think that the argument that joinder is prejudicial can be overcome. However, I am equally convinced that under either the "simple and distinct" test or the admittedly stricter "other-acts" test, some combination of these claims and counts can be tried together. This is what must be sorted out on remand. The decision as to which of the counts can properly be joined will depend on the analysis used.
59 (1990), 51 Ohio St.3d 160, 555 N.E.2d 293, certiorari denied (1990), 498 U.S. 1017, 111 S.Ct. 591,112 L.Ed.2d 596.
60 (1992), 62 Ohio St.3d 357, 582 N.E.2d 972, certiorari denied (1992), 505 U.S. 1227, 112 S.Ct. 3048,120 L.Ed.2d 915.